Title: To Benjamin Franklin from Peter Amiel, 29 June 1779
From: Amiel, Peter
To: Franklin, Benjamin


Honored Sir
Nantes the 29 June 1779
Capt: Jones haveing granted me leave of absence for to stay at L’Orient: to settle my private Affairs; since his departure, Monsieur De Chaumont has been so kind as to offer me appartements in his Chateau, this Sir is to beg it as perticular favor that you’l be so kind as to extend my leave for his Place. I am Honored Sir your Respectfull Humble Servant
Peter Amiel
To The Honorable B: Franklin Esqr:
 
Notation: Amiel Peter 29. June 1779.
